Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00892-CR

                                         IN RE Steven SUMLIN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 12, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 26, 2018, relator filed a petition for writ of mandamus and a motion for an

emergency stay. After considering the petition, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a). Relator’s motion for an emergency stay is also DENIED.

                                                       PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 2018CR1545, styled Ex parte Steven Charles Sumlin, pending in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Dick Alcala presiding.